Name: Commission Regulation (EEC) No 2048/84 of 17 July 1984 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1984
 Type: Regulation
 Subject Matter: animal product;  prices;  trade policy
 Date Published: nan

 18 . 7 . 84 Official Journal of the European Communities No L 190/7 COMMISSION REGULATION (EEC) No 2048/84 of 17 July 1984 amending Regulation (EEC) No 2755/80 in respect of the fixing of intervention buying-in prices for the period 15 July to 15 December 1984 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2755/80 is hereby amended as follows : 1 . The second subparagraph of Article 2 is replaced by the following : 'During the period 15 July to 15 December 1984, the qualities and buying-in prices for products which may be bought in by the intervention agen ­ cies are fixed in the said Annex.' 2 . The Annex is replaced by the Annex to this Regu ­ lation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular Article 7 (7) (c) thereof, Whereas the Annex to Commission Regulation (EEC) No 2755/80 of 28 October 1980 on the conditions for implementing and suspending intervention buying in of sheepmeat (3), as last amended by Regulation (EEC) No 1884/83 (4), lays down the qualities and buying-in prices for products which could be bought in by inter ­ vention agencies during the period 15 July to 15 December 1983 . Whereas, it is possible that intervention measures will be instituted during the period 15 July to 15 December 1984 ; whereas the buying-in prices to apply during that period should be fixed now ; whereas, therefore, Regulation (EEC) No 2755/80 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7 . 1980 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 35 . (3) OJ No L 284, 29 . 10 . 1980 , p. 33 . ( «) OJ No L 187, 12 . 7 . 1983, p. 25 . No L 190/8 Official Journal of the European Communities 18 . 7 . 84 ANNEX Intervention buying-in prices FRANCE : AGNEAUX (ECU/100 kg green rate) Quality (') U 3 (couvert) R 3 (couvert) O 3 (couvert) U 4 (grass) R 4 (gras) Week commencing : I 16 July 1984 361,803 348,996 329,785 310,575 304,171 23 July 1984 361,803 348,996 329,785 310,575 304,171 30 July 1984 361,803 348,996 329,785 310,575 304,171 6 August 1984 361,803 348,996 329,785 310,575 304,171 13 August 1984 361,803 348,996 329,785 310,575 304,171 20 August 1984 361,803 348,996 329,785 310,575 304,171 27 August 1984 361,803 348,996 329,785 310,575 304,171 3 September 1984 361,803 348,996 329,785 310,575 304,171 10 September 1984 361,803 348,996 329,785 310,575 304,171 17 September 1984 361,803 348,996 329,785 310,575 304,171 24 September 1984 361,803 348,996 329,785 310,575 304,171 1 October 1984 362,018 349,203 329,981 310,759 304,352 8 October 1984 362,402 349,574 330,331 311,089 304,675 15 October 1984 364,030 351,144 331,815 312,486 306,043 22 October 1984 365,951 352,997 333,566 314,135 307,658 29 October 1984 368,832 355,776 336,192 316,608 310,080 5 November 1984 372,199 359,024 339,261 319,499 312,911 12 November 1984 376,516 363,188 343,196 323,204 316,540 19 November 1984 381,319 367,821 347,574 327,327 320,578 26 November 1984 386,121 372,453 351,951 331,449 324,615 3 December 1984 390,924 377,086 356,329 335,572 328,653 10 December 1984 398,608 384,498 363,333 342,168 335,1 13 (') Within the meaning of point F of Annex III to Regulation (EEC) No 2657/80, as last amended by Regulation (EEC) No 314/84 .